DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    128
    562
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendment filed on January 22nd 2021. Claims 21-33, 35-40 are pending examination. Claims 1-20, and 34 are canceled.
Response to Arguments
5.	Applicant’s arguments, see remarks, filed January 22nd 2021, with respect to the rejection(s) of claims 21, 25-27, 30-33, 36 under 35 U.S.C. § 103 have been fully 

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 21, 25-27, 30-33, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita et al (JP 2000229065 A).

Regarding Claims 1-20, canceled.

Regarding Claim 21, Miyashita disclosed, an image capture device comprising: a plurality of stacked ceramic circuit boards (Miyashita: ¶ 20); an image sensor mounted to a first ceramic circuit board of the plurality of stacked ceramic circuit 

Regarding Claim 25, Miyashita disclosed, the image capture device of claim 21, wherein the signal conditioning electronics include an image signal processor (Miyashita: ¶ 15, video processor, e.g. an image signal processor).  

Regarding Claim 26, Miyashita disclosed, the image capture device of claim 25, wherein the image signal processor is disposed on a back side of the image sensor (Miyashita: ¶s 21, 22).  

Regarding Claim 27, Miyashita disclosed, the image capture device of claim 25, wherein the image signal processor is disposed on a back side of the first ceramic circuit board opposite the image sensor (Miyashita: ¶s 20, 22).  

Regarding Claim 30, Miyashita disclosed, the image capture device of claim 21, wherein one or more of the plurality of stacked ceramic circuit boards have a recessed portion in which to mount the signal conditioning electronics (Miyashita: ¶s 23, 24).
  


Regarding Claim 32, Miyashita disclosed, the image capture device of claim 21, wherein the image sensor is a dual image sensor (Miyashita: ¶s 17, 20).  

Regarding Claim 33, Miyashita disclosed, the image capture device of claim 32, further comprising binocular optics projecting a pair of images onto the dual image sensor (Miyashita: ¶s 22).  

Regarding Claims 34, canceled.

Regarding Claim 36, Miyashita disclosed, a method for assembling an image capture device comprising: securing an image sensor to a first ceramic circuit board (Miyashita: ¶ 22); securing  signal conditioning electronics to a second .  

Allowable Subject Matter
7.	Claims 22-24, 28-29, 35, and 37-40 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 9, 2021